DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  it is suggested to add a comma between “rollers” and “at” in line 2 such that limitation read as “alignment rollers, at least a second”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a first flow and a second flow” in line 4 it is unclear what the metes and bounds of “flow” are intending. Specifically, is the limitation referencing a physical element or is it intending to reference a direction or path. It is noted for examination purposes the limitation is being interpreted as a first path and a second path
The claim states “cutting the at least first and second flows” in line 5, it is unclear how first and second flows are able to be cut. It would appears that the term “flow” is referencing a path or direction which is not a physical element, therefore it is unclear how something can be cut that is not a physical 
The claim states “transporting the portions of bars, rods or profiles with changing a speed” in line 7, there appears to be missing language thereby rendering the claim indefinite. Specifically, is the limitation intending to set forth the transporting is performed with a changing of a speed or is the “changing a speed” a sub-step within the transporting step. Clarification and/or correction is required. 
The claim states “such that the portions can be placed within respective grooves or housing....while the grooves or housings in the lower position offload the portions” in line 16-18, this limitation is not given patentable weight since a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited [see MPEP 2111.04]. In this case, the placing of portions in grooves and offloading portions on at least one cooling plate is the intended result of adjusting a speed of the speed changing devices to handle the portions.
The claim states “each rotating cylinder is associated with a different speed changing device” in line 20, it is unclear how each rotating cylinder is to have a separate speed changing device when the claim has previously recited that a single speed changing device controls the set speed to potentially place portions into grooves/housing of the rotating cylinders, i.e. it appears the claim previously recites one speed changing device for at least 2 rotating cylinders. Therefore it is unclear if the “different speed changing device” is in addition to the previously recited or if the claim is intending further define the speed changing device in line 8. Clarification and/or correction is required. It is noted the examiner is interpreting the limitation as there being a speed changing device associated with each rotating cylinder.
The claim states “different rotating cylinder” in line 21, it is unclear if this limitation is further defining the “each rotating cylinder” or if it is referring to rotating cylinders in addition to the each of the at least two rotating cylinders.

The claim states “the second rotating cylinder” in line 26, it is unclear if this is intending to further define the “at least one second rotating cylinder” in line 23 to now be one second rotating cylinder or if it is intending to refer to the at least one second rotating cylinder. Clarification and/or correction is required.
The claim states “a first speed changing device” in line 29, it is unclear if this first speed changing device is in addition to the previously recited speed changing devices or if it is further defining one of the previously recited speed changing devices, i.e. the speed changing device in line 8 or the different speed changing device in line 20.
The claim states “a respective first rotating cylinder” in line 29, it is unclear if this is referring to the “one first rotating cylinder” previously set forth in line 22 or if it is in addition to the one first rotating cylinder. Clarification and/or correction is required.
The claim states “a respective first portion” in line 30, it is unclear if this first portion is of the portions previously set forth or if it is in addition to the portions previously set forth. For examination purposes the limitation is interpreted as “a respective first portion of the portions”.
The claim states “a second speed changing device” in lien 32, it is unclear if this second speed changing device is in addition to the previously recited speed changing devices or if it is further defining one of the previously recited speed changing devices, i.e. the speed changing device in line 8 or the different speed changing device in line 20.
The claim states “a respective second rotating cylinder” in line 32, it is unclear if this is referring to the “at least one second rotating cylinder” previously set forth in line 23 or if it is in addition to the at least one second rotating cylinder. Clarification and/or correction is required.

The claim states “second rotating cylinder which is close to or next to, but spaced from, compared to the corresponding first housing or groove of the first rotating cylinder” in line 34-35, it is unclear what is being compared to the first housing or groove. The examiner is interpreting the limitation as “second rotating cylinder which is close to or next to, but spaced from the corresponding first housing or groove of the first rotating cylinder”.
With regards to claim 2, the claim states “separating scrap from the bars, rods or profiles”, this renders the claim indefinite since it is unclear in what step scrap was obtained to be able to perform the separating step. Clarification and/or correction is required.
With regards to claim 4, the claim states “transporting the portions from a first seat to a second seat...of the at least one cooling plate”, this renders the claim indefinite since the claims fail to set forth the placing of the portions into a first seat, therefore it is unclear how the portions are to be transported from a first seat to a second seat when the method lacks a step of having the portions in a first seat initially.
With regards to claim 8, the claim states “a relative portion” in line 1, it is unclear what portion is being referred to, i.e. relative portions in line 17, first portion in line 30, second portion in line 33 of claim 1. 
The claim states “such that the relative portions” this renders the claim indefinite since the claim previously set forth a single respective portion, therefore it is unclear how the single respective portion is now a plurality. 

With regards to claim 9, the claim states “a second rotating cylinder” it is unclear if this is intending to refer to the rotating cylinder set forth in claim 1 or if it is in addition to the second rotating cylinder of claim 1. Clarification and/or correction is required. For examination purposes the limitation is interpreted as referring to the second rotating cylinder of claim 1.
With regards to claim 10, the claim states “cutting at least first and second flows” in line 4, it is unclear how first and second flows are able to be cut. It would appears that the term “flow” is referencing a path or direction which is not a physical element, therefore it is unclear how something can be cut that is not a physical element. The limitation is being interpreted as cutting the bars, rods or profiles of the at least first and second flows.
The claim states “adjusting a speed of the first and second flows of portions” it is unclear how a speed of the flows is to be adjusted when the claim fails to set forth any movement is occurring of the portions within the first and second flows. 
The claim states “such that the portions are placed within respective grooves or housing so that....while the grooves or housings in the lower position offload the portions” in lines 14-17, this limitation is not given patentable weight since a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited [see MPEP 2111.04]. In this case, the placing of portions in grooves and offloading portions on at least one cooling plate is the intended result of adjusting a speed of the speed changing devices to handle the portions.
The claim states “the first and second cylinders” in line 15, it is unclear if these are further defining the at least two cylinders previously recited or if they are in addition to the at least two cylinders. 
The claim states “each rotating cylinder is associated with a different speed changing device” in line 19, it is unclear if the limitation “different speed changing device” is referring to one of the first and second speed changing devices or if it is referring to speed changing devices in addition to the first and second. Clarification and/or correction is required.
The claim states “different rotating cylinders” in line 20, it is unclear if this limitation is further defining the “each rotating cylinder” or if it is referring to rotating cylinders in addition to the each of the at least two rotating cylinders. 
With regards to claim 11, the claim states “separating scrap from the bars, rods or profiles”, this renders the claim indefinite since it is unclear in what step scrap was obtained to be able to perform the separating step. Clarification and/or correction is required.
With regards to claim 13, the claim states “transporting the portions from a first seat to a second seat” in lines 1-2, this renders the claim indefinite since the claims fail to set forth the placing of the portions into a first seat, therefore it is unclear how the portions are to be transported from a first seat to a second seat when the method lacks a step of having the portions in a first seat initially.
With regards to claim 17, the claim states “at least one first rotating cylinder” in line 2 and “at least one second rotating cylinder” in line 3, this renders the claim indefinite since claim 10, from which claim 17 depends, sets forth one first rotating cylinder and second rotating cylinder. Therefore it is unclear how the first rotating cylinder and the second rotating cylinder are able to be a plurality of first rotating cylinders and a plurality of second rotating cylinders. Clarification and/or correction is required.
Examiner notes that no art has been applied to claims 2, 7, 11 and 16; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-6, 8-10, 12-15 and 17-18 is/are rejected, as best understood, under pre-AIA  35 U.S.C. 102b as being anticipated by Giuseppe et al (US 2008/0196236).
In reference to claim 1, Giuseppe et al discloses a method for the production and packaging of steel bars [see paragraph 0028], comprising rolling bars of indefinite length [see paragraph 0039-0042], diverting the bars into at least a first path and a second path [see paragraph 0055], cutting the bars into portions having a first fixed length [ see paragraph 0054], transporting the portions of bars and changing a speed of the portions with a speed changing device (13) [see paragraph 0056], rotating at least two cylinders (14), each of the cylinders having an outer surface with grooves which during the rotation pass from an upper portion where the grooves receive the portions to a lower positon where the grooves offload the portion [see paragraph 0060], wherein the grooves have a second fixed length greater than the first fixed length and greater than a commercial length of the bars [see paragraph 0062], adjusting a speed of the speed changing device (13) to handle the portions at a set speed rate such that the portion can be placed within the respective grooves on condition that the grooves in the upper position receive 
In reference to claim 3, Giuseppe et al further discloses directing, respectively and alternately, the portions into the first rotating cylinder and into the second rotating cylinder [see paragraph 0065].
In reference to claim 4, as best understood, the method further comprises transporting the portions from a first seat to a second seat, adjacent the first seat, of the at least one cooling plate [see paragraph 0064].
In reference to claim 5, the transporting step is performed only after the offload of at least one of the portions from each of the first and second rotating cylinders [see paragraph 0065].
In reference to claim 6, Giuseppe et al further discloses transporting the portions from the at least one cooling plate, via alignment rollers [roller table], to a wrapping station and into a binding station and into a packaging station [see paragraph 0068-0074].
In reference to claim 8, Giuseppe et al further discloses maintaining one of the portions at a rate such that the relative portions are housed in the grooves of at least one first rotating cylinder that is near but spaced from the grooves of the second rotating cylinder (14) so that the portions offloaded onto the cooling plate do not overlap [see paragraph 0064].
In reference to claim 9, Giuseppe et al further discloses loading, cyclically and alternately, a first groove of the first rotating cylinder (14) and later, a second groove of the second rotating cylinder (14) [see paragraph 0065].
In reference to claim 10, Giuseppe et al discloses a method for the production and packaging of steel bars [see paragraph 0028], comprising diverting a flow of bars into at least a first flow and a second flow [see paragraph 0055], cutting the bars into portions having a first fixed length [ see paragraph 0054], adjusting a speed of the first and second flows of portions with at least first and second speed changing devices (13) [see paragraph 0056; figure 2], rotating at least two cylinders (14), each of the cylinders having an outer surface with grooves which, during the rotation, pass from an upper portion where the grooves receive the portions, to a lower positon, where the grooves offload the portion [see paragraph 0060], wherein the grooves have a second fixed length greater than the first fixed length and greater than a commercial length of the bars [see paragraph 0062], adjusting a speed of the speed changing devices (13) to handle the portions at a set speed rate such that the portions are placed within the respective grooves so that the grooves in the upper position of the first and second cylinders (14) receive portions from the first and second flows, while the grooves in the lower position offload the portions, which have been previously received in the upper position on at least one cooling plate without overlap of portions [see paragraph 0060-0062], wherein each rotating cylinder (14) is associated with a different speed changing device (13) [see figure 2] so that the 
In reference to claim 12, Giuseppe et al further discloses directing, respectively and alternately, the first flow and the second flow into the first rotating cylinder and into the second rotating cylinder [see paragraph 0065].
In reference to claim 13, as best understood, the method further comprises transporting the portions from a first seat to a second seat, adjacent the first seat, of the at least one cooling plate [see paragraph 0064].
In reference to claim 14, the transporting step is performed only after the offload of at least one of the portions from each of the first and second rotating cylinders [see paragraph 0065].
In reference to claim 15, Giuseppe et al further discloses transporting the portions from the at least one cooling plate, via alignment rollers [roller table], to a wrapping station and into a binding station and into a packaging station [see paragraph 0068-0074].
In reference to claim 17, Giuseppe et al further discloses maintaining the first flow at a rate such that the portions from the first flow are housed in the grooves of at least one first rotating cylinder that is near, but spaced from, the grooves of the second rotating cylinder (14) so that the portions offloaded onto the cooling plate do not overlap [see paragraph 0064].
In reference to claim 18, Giuseppe et al further discloses loading, cyclically and alternately, a first groove of the first rotating cylinder (14) and later, a second groove of the second rotating cylinder (14) [see paragraph 0065].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0108631 to Castellani discloses a method for the production and packaging of steel bars with a speed changing device and rotating drums.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725